DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over CN’377 (CN 103534377A).
Regarding claims 1-3, CN’377 discloses (Abstract; [0041] to [0084]) a martensitic steel sheet with a composition that overlaps the instant claimed composition of C, Si, Mn, P, S, Ni, Cr, Cu, Al, N, Mo, V and B and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Element
Claim 1
(mass %)
CN’377
(mass %)
Overlap
(mass %)
C
0.1-0.15
0.07-0.12
0.1-0.12
Si
0.05-0.8
0.1-0.5
0.1-0.5
Mn
0.05 – 2.0
1.0-1.4
1.0-1.4
P
≤0.04
≤0.035
≤0.035
S
≤0.003
≤0.015
≤0.003
Ni
0.05-0.5
0.0-0.3
0.05-0.3
Cr
11-15
11.5-13.5
11.5-13.5
Cu
0.02-0.5
0-0.1
0.02-0.1
N
0.005-0.06
0.015-0.06
0.015-0.06
Al
0.001-0.2
0.001-0.01
0.001-0.01
Mo
≤1.0
0.05-0.5
0.05-0.5
V
≤0.5
0-0.3
0-0.3
B
≤0.01
0.0005-0.003
0.0005-0.003
Fe + Impurities
Balance
Balance
Balance


CN’377 discloses examples that has M value of 101 or above (Table 1, Steel No. 3; Table 2, Steel No. 3-2, 6-2 and 7-2), which meet the recited formula in claim 1.
CN’377 is silent on the number density of carbonitride having a circle equivalent diameter of 1.0 µm or more. However, the number density of carbonitride having a circle 
CN’377 discloses a method for producing the martensitic stainless steel sheet comprising hot rolling, hot rolled sheet annealing, plural steps of cold rolling with intermediate annealing intervening therebetween, and finish annealing, the hot rolled sheet annealing step includs retaining at a temperature range of from 800 to 900 ºC for 1-10 hours and the finish annealing step includs retaining to a temperature range of from 1,000 to 1,100 ºC for 1 second to 20 minutes ([0088] to [0110]), which overlap the recited temperature and time in claims 2-3 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
In view of the fact that CN’377 teaches a steel composition that meets the recited composition in claim 1 and a method of making the steel that meets the recited heat treatment temperature and time in claims 2-3, one of ordinary skill in the art would expect that the steel of CN’377 to meet the recited number density of carbonitride having a circle equivalent diameter of 1.0 µm or more in claim 1. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN’377 (CN 103534377A), as applied to claim 1 above, and further in view of US’260 (US 2002/0164260).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/XIAOWEI SU/Primary Examiner, Art Unit 1733